DETAILED ACTION
	This is in response to application 16/499495, filed on September 30th 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it recites “program code” which is considered non-functional descriptive material.  To overcome the rejection, the code must be contained on some type of device, e.g. “non-transitory medium” or “memory”. 

Claim Objections
Claim 12 is objected to because of the following informalities:  the claim recites retrieving “operational control data” but later refers to this as simply “control data”.  For clarity, consistent terminology should be used.  Also, the preamble recites the “battery back”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 16 recite “controlling/control … the garden equipment from the control unit based on …”.  It is unclear which “control unit” this limitation refers to and therefore the scope of the claims is indefinite.   For example, “the control unit” could refer to the control unit of the battery pack or the control unit of the garden equipment.  To overcome this rejection, examiner suggests amending the claims to be similar to claim 14 which recites “control unit in the battery pack” – thereby clarifying which control unit is performing the controlling.
Claims 13-15 and 17-22 are rejected based on their dependency.

Claims 15 and 21 recite the limitation "the current output" in line two.  There is insufficient antecedent basis for this limitation in the claim.

Claim 22 recites code to implement “the method according to claim 11” – but claim 11 has been cancelled.  Therefore the scope of the claim cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. US 2018/0000025 A1 in view of Mejegard et al. US 2015/0039269 A1.

Regarding claim 12, He discloses a method of controlling operation of garden equipment with a battery pack comprising a control unit for performing the method, when the battery back is inserted into a recess of the garden equipment and in data communication, via a data bus, with a control unit of the garden equipment (abstract, Fig. 4 and paragraphs 58-60), the method comprising:

retrieving operational control data for the garden equipment from a non-transitory computer-readable medium of the control unit in the battery pack (battery pack transmits operational data about garden equipment – Fig. 4, paragraphs 107-108);
collecting, via the data bus, sensor data from garden equipment sensors (paragraphs 61, 92); and
controlling, via the data bus, the operation of the garden equipment from the control unit based on the received control data and the collected sensor data (generate operational information based on data gathered and send to garden equipment – see Fig. 4, paragraphs 90 and 114).

He does not explicitly disclose reading an identifier of the equipment or retrieving control data based on the identifier.  But this is taught by Mejegard as reading and transmitting an equipment ID code (paragraph 85) and using ID codes to perform fleet management (paragraph 108).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He with the ID code taught by Mejegard for the purpose of identifying and controlling devices.  It is well-known in the art to identify a device for purposes of understanding how to interact with said device.  Mejegard also specifically suggests that tracking data via ID codes facilitates management of power equipment (paragraph 51).



Regarding claim 14, He discloses storing the collected sensor data in the non-transitory medium of the control unit in the battery pack (Fig. 4 item 10, paragraph 107).

Regarding claim 15, He discloses controlling the current output from the battery pack to the garden equipment based on the collected sensor data (paragraphs 62 and 85).

Regarding claims 16-18, they are device (i.e. battery pack) claims that correspond to the method of claims 12-14.  Therefore, they are rejected for the same reasons.

Regarding claim 20, He discloses receive data for determining torque, RPM, position, temperature or motion of the garden equipment from the garden equipment sensors (position sensor – paragraph 19, temperature sensor – paragraphs 12-13; also see paragraph 85 which teaches collecting speed and torque data).

Regarding claim 21, it corresponds to claim 15 so it is rejected for the same reasons.

Regarding claim 22, it is being treated as a non-transitory computer-readable medium containing instructions to implement the method of claim 12.  As such, it is rejected for the same reasons given above in the rejection of claim 12.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over He and Mejegard in view of Becke et al. US 2019/0075724 A1.

Regarding claim 19, the combination of He and Mejegard does not explicitly disclose a controller area network but this is taught by Becke as a CAN bus (paragraph 182, Fig. 23A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of He and Mejegard to use a CAN bus as taught by Becke.  This is merely the combination of a known element according to its established function in order to yield a predictable result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

CN 106933120 discloses a garden management system that wirelessly transmits data collected by sensors to a server (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D RECEK/
Primary Examiner, Art Unit 2458                                                                                                                                                                                           (571) 270-1975